Citation Nr: 1758458	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-07 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for a left shoulder condition.

3. Entitlement to an increased rating for lumbosacral strain, with mild degenerative changes at L5/S1, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1978 to August 1982.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from March 2013 and March 2014 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal.  In the March 2013 rating decision, the RO continued the Veteran's current 10 percent disability rating for lumbosacral strain.  The Veteran filed a Notice of Disagreement (NOD) in March 2013. The RO issued a Statement of the Case (SOC) in February 2014 and the Veteran filed a Substantive Appeal via VA Form 9 in March 2014.  The RO issued a Supplemental Statement of the Case (SSOC) in February 2015.  In a March 2014 rating decision, the RO denied the Veteran's claims for entitlement to service connection for a neck condition and a left shoulder condition.  The Veteran filed an NOD in March 2014. The RO issued an SOC in February 2015 and the Veteran filed a Substantive Appeal via VA Form 9 in March 2015.  Thus, the Veteran perfected a timely appeal of these issues.

In March 2017, the Veteran was afforded a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Neck Condition and Left Shoulder Condition

The Veteran seeks service connection for both a neck condition and a left shoulder condition which he asserts were incurred in service.  In his March 2017 Board hearing, the Veteran indicated that he was a heavy equipment diesel mechanic while in service and that his duties required him to do a lot of lifting.  He reported experiencing neck and shoulder strain while carrying out those duties.  The Veteran further asserted that a fall down a flight of stairs while in service was a contributing factor in his current neck and left shoulder conditions.  See March 2017 Hearing Transcript.  The Board notes that the in-service fall was noted as a factor contributing to the Veteran's service connected lumbosacral strain.   

In a February 2015 Statement of the Case, the RO noted that there was no evidence of a chronic neck condition that either occurred in or was caused by military service.  This determination was based on the Veteran's service treatment records which were negative for complaints, treatment, or diagnosis of a chronic disability involving the neck.  Additionally, no discharge examination was available for review.  The RO noted VA medical records which show a history of degenerative disc/cervical neck pain, currently treated with medication.  The records provided no information regarding the possible onset or etiology of the neck condition. See February 2015 Statement of the Case. 

Similarly, the RO denied service connection for a left shoulder condition on the basis that service treatment records were silent as to complaints, treatment, or diagnosis of a left shoulder disability and there was no discharge examination available for review.  VA medical records were negative for complaints, treatment, or diagnosis of a left shoulder condition, and thus the RO determined that there was no evidence of a current disability involving the left shoulder. Id.

The Veteran submitted a May 2017 private medical opinion from an orthopedic surgeon, Dr. F.G., which contained a review of the Veteran's medical records and an opinion concerning the causation of cervical degenerative disc disease and thoracolumbar degenerative disc disease.  The doctor noted an October 2011 MRI of the cervical spine which mentioned neck pain radiating down both arms and opined that there was a substantial causal nexus between the Veteran's military service and injuries to the cervical and thoracolumbar spines.  The examiner concluded that the Veteran's left shoulder condition and neck condition required further review.  See May 2017 Private Medical Opinion of Dr. F.G. 

To date, the Veteran has not been afforded a comprehensive VA medical examination to determine the nature and etiology of his claimed neck condition.  As stated above, the evidence shows that the Veteran has a history of degenerative disc/cervical neck pain.  Similarly, the Veteran has not been afforded a comprehensive VA medical examination to determine the nature and etiology of his claimed left shoulder condition.  Although the Veteran's VA and private medical records contain no indication of a current left shoulder condition, the Veteran alleges that such a condition has existed since service and that it resulted in part from the same in-service injury that was a basis for his service connected lumbar strain.  The Board notes that the February 2015 SOC lists as evidence a March 2014 VA examination.  The Board has reviewed the evidence of record and the March 2014 VA examination appears to relate only to the Veteran's lumbosacral sprain and makes no mention of his claimed neck and left shoulder conditions. 

The Board finds that the Veteran should be afforded a VA medical examination to include a medical opinion, to discuss the nature and etiology of the Veteran's claimed neck and left shoulder conditions.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold." McLendon, 20 Vet. App. at 83.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, the Board finds the Veteran's lay statements about neck and shoulder injuries incurred during service, evidence that the Veteran sustained injuries from a fall in service, as well as evidence of a current neck disability trigger VA's duty to provide an examination.

Lumbosacral Strain

The Veteran contends that he is entitled to an increased rating for lumbosacral strain, with mild degenerative changes at L5/S1, currently rated as 10 percent disabling.

The Veteran was service connected for recurrent lumbar strain with mild degenerative changes at L5/S1 in an August 2006 rating decision. In September 2012, the Veteran filed his claim for an increased rating.  The Veteran was subsequently afforded a VA examination in February 2013.  The Veteran complained of pain but denied any episodes of flare-ups and reported treatment consisting of Tylenol.  There was no history of incapacitating episodes requiring physician prescribed bedrest.  Physical examination revealed localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  There was no guarding or muscle spasm of the thoracolumbar spine.  On range of motion testing, the Veteran displayed forward flexion of 90 degrees, with pain at 70 degrees; extension of 30 degrees with pain at the endpoint; 30 degrees lateral flexion to each side at the endpoints; and 30 degrees rotation to each side with pain at the endpoints.  There were no further limitations following repetitive-use testing.  The examiner described functional impairment to include weakened movement, pain on movement and incoordination.  Strength was noted to be normal.  See February 2013 VA Examination Report. 

Following the Board's March 2013 rating decision denying the Veteran's claim for an increased rating for his lumbosacral strain, the RO requested that a VA examiner review the Veteran's claims file and discuss the provisions of Mitchell v. Shinseki, which requires examiners to provide additional information relating to functional limitations.  Mitchell requires that an examiner indicate whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, and describe any such additional limitations.

In a March 2014 addendum opinion, a VA examiner determined that the provisions of Mitchell v. Shinseki could not be clearly delineated.  He explained that during a flare-up or with repetitive motion/use over time, the Veteran could have further limitation in range of motion, increase in amount of pain and a decrease in functional capacity.  The examiner stated that he was unable to estimate any additional loss in degrees of motion without resorting to mere speculation due to the fact that additional limitation of motion outside of the clinical setting could not be objectively quantified. See March 2014 VA Addendum Opinion.
 
At his March 2017 Board hearing, the Veteran testified that he has been wearing a VA provided back brace for approximately seven years.  He reported that the brace helped him move better.  The Veteran rated his day-to-day pain as an eight to nine out of ten and reported that he takes tramadol and muscle relaxers to treat his condition. He further reported that he has spinal stenosis as well as arthritis in both shoulders and back.  The Veteran asserted that his condition has worsened.  He reported that he is not capable of bending, stooping, or squatting without wearing his back brace and that he cannot walk for more than approximately 20 minutes without his brace.  Additionally, the Veteran indicated that sitting, standing, and moving are painful.  See March 2017 Hearing Transcript. 

The Board notes that the most recent VA examination for the Veteran's lumbosacral strain is more than four years old.  Although an addendum opinion was offered in March 2014, that opinion was based upon review of the Veteran's claims file and did not involve a physical examination of the Veteran.  Additionally, the most recent VA medical treatment records are over three years old.  Given the Veteran's testimony regarding the severity of his lumbar spine disability, particularly his assertion that his condition has worsened; the length of time since the Veteran's most recent examination; and because there are outstanding post-service treatment records, the Board finds that a new examination is warranted in order to fully evaluate the severity of the Veteran's lumbar spine disability.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination when there is evidence of a change in the disability since the last examination.  Snuffer v. Gober, 10 Vet App 400 (1997).  Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's lumbar spine disability, the Board finds that a new examination, with findings responsive to applicable rating criteria, is needed to fully and fairly evaluate the Veteran's claims for an initial compensable rating. Caffrey v. Brown, 6 Vet. App. 377 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous.") Updated treatment records should also be associated with the claims file. 

Additionally, subsequent to the February 2013 examination and the March 2014 addendum opinion, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the examination of record, the Board finds that it is incomplete in this regard and requires further medical guidance, in light of the recent holding in Correia. As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claims.

Lastly, at his Board hearing, the Veteran testified that he is receiving Social Security disability. The Board notes it is possible that Social Security disability benefits may have been granted, at least in part, based on the Veteran's service-connected lumbosacral strain and his claimed neck and left shoulder conditions. Accordingly, the records may contain relevant information concerning evaluation of the Veteran's service-connected lumbosacral strain or medical records relating to his claimed neck and left shoulder conditions. Therefore, on remand disability records from the Social Security Administration are to be requested. 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (c)(2) (2017).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional (VA and non-VA) records pertaining to treatment of his service-connected lumbar spine disability and claimed neck and left shoulder disabilities. The Veteran should also be afforded the opportunity to identify and submit any outstanding private records.

2. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. All records/responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. Request disability records from the Social Security Administration. A copy of any records obtained, to include a negative reply, should be included in the claims file.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA examination by an appropriate examiner so as to determine the nature and etiology of his claimed neck and left shoulder conditions, as well as the level of impairment due to his service-connected lumbar spine disability.

? The claims file and a copy of this Remand are to be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.

? All studies and tests needed to ascertain the nature and etiology of the claimed neck and left shoulder conditions as well as the status of the service-connected lumbar spine disability, to include all indicated tests and studies to include x-ray examination and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

? Based on the examination of the Veteran, and review of the record, the examiner should offer an opinion as to the nature and etiology of any neck condition. The examiner is asked to answer whether is it at least as likely not (50 percent or better probability) that the Veteran's neck condition, characterized by degenerative disc/cervical neck pain, was manifested during service, or is caused by, or the result of any injury, illness, or incident that occurred during service, to include an in-service fall. 

? The examiner is then asked to address whether the Veteran has a current diagnosis of a left shoulder condition. If any such condition is diagnosed, the examiner is asked to offer an opinion as to its nature and etiology and whether is it at least as likely not (50 percent or better probability) that the left shoulder condition was manifested during service, or is caused by, or the result of any injury, illness, or incident that occurred during service, to include an in-service fall

? Next, based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected lumbar spine disability on his activities of daily living.

? In particular, the examiner should describe what types of activities would be limited because of the service-connected lumbar spine disability, and what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

? The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

? The examiner should describe, in degrees of excursion, active and passive ranges of motion for the lumbar spine, as well on weight-bearing and non-weight bearing, demonstrated on examination.

? The examiner should identify the presence and degree of, or absence of the following: muscle atrophy; weakness; incoordination; bone deformities; or, any other manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected lumbar spine disability.

? With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the lumbar spine, and if so, at what point (expressed in degrees if possible) such pain is elicited during such testing.

? The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

? If the severity of the manifestation cannot be quantified, the examiner should so indicate.

? The examiner is requested to express an opinion as to the following: (1) whether pain limits functional ability during flare-ups, or when the lumbar spine is used repeatedly over a period of time, and this determination, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare-ups; and (2) whether as a result of the service-connected lumbar spine disability the Veteran exhibits any weakened movement, excess fatigability or incoordination, and these determinations, if feasible, should be expressed in terms of additional loss of range of motion resulting.

? The examiner is requested to identify the presence, or absence of ankylosis of the lumbar spine. If the presence of ankylosis is identified, this determination should be expressed in terms of whether the ankylosis is favorable or unfavorable; and, if feasible, in terms of the degrees of flexion or extension in which the lumbar spine is ankylosed.

? The examiner should identify any nerves and muscle groups affected and state whether the level of impairment is best characterized as mild, moderate, moderately severe, or severe.

? If any nerve involvement is wholly sensory, the examiner should so indicate.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, re-adjudicate the claims for service connection for a neck and left shoulder condition and the claim for an increased rating for lumbosacral strain, with mild degenerative changes at L5/S1.  If the claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be allowed an appropriate period of time for response.  The case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




